Case 1:17-cv-05951-JBW-SJB Document 59 Filed 12/17/19 Page 1 of 1 PageID #: 474

                                   WITTELS LAW
                                     New York & New Jersey
 Steven L. Wittels                                                              18 Half Mile Road
 Partner                                                                  Armonk, New York 10504
 slw@wittelslaw.com                                            T: (914) 319-9945 F: (914) 273-2563

                                       December 17, 2019

 Via ECF
 Honorable Jack B. Weinstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    No. 17 Civ. 5951 (JBW) (SJB): Abdullayeva v. Attending Homecare Services LLC

 Dear Judge Weinstein:

        On behalf of Plaintiff we write to respond to Defendant’s December 11 letter motion to
 Enforce Judgment. ECF No. 58. Yesterday afternoon my office spoke with defense counsel
 Daniel Gomez-Sanchez to inform him that this week Plaintiff’s counsel will issue Defendant a
 check to cover the appellate costs ordered by the Second Circuit.

        We also discussed that Plaintiff’s counsel recently contacted the Union’s counsel
 regarding the grievance and arbitration procedures outlined in Defendant’s Collective Bargaining
 Agreement with the Union. The Union’s counsel is considering certain of Plaintiff’s requests
 regarding the grievance and arbitration process for this matter. The undersigned expects that the
 Union is likely to respond to Plaintiffs’ requests in the early part of the New Year.

        Mr. Gomez-Sanchez agreed that this will resolve Defendant’s December 11 letter motion
 to Enforce Judgment.

        Thank you for the Court’s consideration.


                                                     Respectfully submitted,

                                                     /s/ Steven L. Wittels
                                                         Steven L. Wittels


 cc:    All Counsel of Record (via ECF)




                                                                             WWW.WITTELSLAW.COM
